Citation Nr: 1719174	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp. from October 1968 to March 1970 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied a rating in excess of 70 percent for the Veteran's service-connected PTSD.  In September 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012.  In August 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In February 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, and in June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; transcripts of both hearings are of record. 

In January 2015, the Board remanded the Veteran's claim for a higher rating for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny a higher rating (as reflected in a May 2015 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration. 

In September 2015, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), denied a rating in excess of 70 percent for PTSD, and remanded the claim for a TDIU due to PTSD for further development.  After completing the requested development, to the extent possible, the AMC denied a TDIU due to PTSD (as reflected in a September 2016 SSOC) and returned this  matter to the Board for further appellate consideration.   

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic  Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the March 2011 claim for an increased rating for PTSD, the weight of the competent, probative evidence indicates that the Veteran's service-connected PTSD, alone, has not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal. 


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected PTSD are not met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the Board expanded the appeal to include the TDIU, and remanded that matter to the AOJ for adjudication, in n an August 2016 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, , and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, in the event the TDIU claim was granted.   Hence, the August 2016 letter meets the VCAA's timing and content of notice requirements.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence relevant to the matter herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claim file consists of service records, private and VA treatment records, and examination reports.  Also of record, and considered in connection with the claim, are the transcripts of both hearings on appeal (at which times only the matter of a rating in excess of 70 percent for PTSD was on appeal, but, more recently, the Veteran provided information as to his employment), along with various written statements provided by the Veteran, and by his representative, on his behalf.  There is no evidence or argument as to any deficiency in the assistance provided.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

Following the Board's expansion of the appeal to include the matter of a TDIU due to PTSD in September 2015, the Board remanded the claim to the AOJ for development and initial adjudication.  

Pursuant to the Board's September 2015 remand, the AOJ obtained and associated with the claims file outstanding medical treatment records.  Also, in August 2016, the AOJ sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claim for a TDIU due to PTSD, as well as a VA Form 21-8490 to enable him to file a formal application for a TDIU.  The Board notes that to this day, the Veteran has not submitted a completed VA Form 21-8490.  Nonetheless, after a reasonable time for the Veteran's response had expired, , the , the AOJ adjudicated the matter of the Veteran's entitlement to a TDIU due to PTSD (as reflected in the September 2016 SSOC).  Thereafter, the Veteran's  representative waived the response period  (indicating that there was no further evidence or argument to provide) and  requested that the matter be immediately returned to the Board.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

Under these circumstances, Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on the remaining matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Veteran is seeking TDIU due to his service-connected PTSD, which he contends prevents him from securing or following a substantially gainful occupation.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16 (a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has been awarded service connection for PTSD, rated as 70 percent disabling from December 14, 2009.  Accordingly, the percentage requirements for a schedular TDIU are met.  See 38 C.F.R. § 4.16 (a).

In a March 2010 VA examination report, the examiner noted that the Veteran was employed in construction.  He noted that the Veteran got along well with co-workers and supervisors, but generally kept to himself.  The examiner stated that the Veteran experienced some irritability at work where he occasionally yelled at coworkers, but generally displayed satisfactory functioning.  The examiner noted the Veteran had decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but had generally satisfactory functioning.  

In a June 2011 VA examination report, the examiner noted that the Veteran was employed as a carpenter.  The examiner stated that the Veteran got along reasonably well with his coworkers and supervisors, but had occasional difficulties.  The Veteran reported that coworkers reported him to the union, and that there were other complaints lodged against him.  He further reported that he was recently demoted after working as a supervisor for many years.  He stated that he was told that the economy was to blame, however, he felt as if they were gradually fazing him out.  

In February 2012, the Veteran testified before the DRO that he was laid off at that time.  He stated that he could no longer perform well at work because he could not focus and had more flashback episodes.  He stated that prior to being laid off, he was demoted and was told by his employer that this was partially due to his lack of performance.  When asked if the demotion coincided with the Veteran's symptoms increasing, the Veteran responded that his increased symptoms came about a little slowly after.  

In a May 2012 VA examination report, the examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  At the time of the examination, the Veteran was not employed.  He reported that he held his last job with the same company from 1973 to March 2012.  He reported that over the past year, he was demoted several times, and was later laid off for economic reasons.  However, he felt that his demotions and termination were more due to his difficulty working with others.  He reported that when he was working, he would leave work early approximately once a month due to irritability, and would miss work approximately once a month because he feared he would lose his temper and injure someone.  He further reported that he did not get along well with his coworkers and supervisors.  The examiner recognized the Veteran's statements, but he was unclear on whether his termination was caused by his PTSD symptoms.  

In progress notes from February 2012-September 2012 from the VA Pacific Islands Health Care System, the examiner noted that the Veteran did not know how to cope with his PTSD symptoms without the aid of alcohol and work.  The Veteran reported difficulty concentrating and irritability at work.  In February 2012, the Veteran reported increased frequency of intrusive thoughts; to the point that his job became too difficult so he decided to quit.  Prior to him quitting, the Veteran reported that he had a difficult time keeping his opinions and expertise to himself and had many clashes with his coworkers.  He reported that he learned not to talk back to his superiors, but still got irritable and angry.  The Veteran reported additional work as a carpentry instructor at a local community college at night.

During the June 2013 Board hearing, the Veteran tan , the Veteran testified before the undersigned that he was unemployed for a total amount of six months in 2012.  He stated that he was laid off because of lack of work.  Prior to his termination, he stated that he worked for the same company for 42 years; on and off due to the company's work intake.  He stated that the company said that he couldn't compete anymore.  He further stated that he was having problems at work with coworkers, and it got to the point where he was agitated enough that he wanted to leave.  He explained that he could not afford to be unemployed, however, and also explained that work is like therapy for him.  He stated that his job was stressful and he believed that he was hired so they could fire him if something went wrong.  The Veteran described himself as a walking time bomb-he was not sure what kind of behavior he would manifest.  

The Veteran also sought treatment from a private psychologist.  In June 2013, the Veteran reported that working was his way of avoiding and dealing with things.  He described work as his "medicine."  He reported that he worked as much of the time as possible.  He was employed and worked approximately 10 hours a day for six days a week.  The psychologist noted that the Veteran limited his world to his wife, extended family, and work.  In February 2014, he was still looking for a job and hoping to return to work in April.  In March 2014, the psychologist noted that the Veteran was much better able to cope with PTSD during his unemployment period.  However, unemployment had its own set of mental as well as financial challenges.  The Veteran reported mixed feelings about starting his new job, as he was unsure whether he could handle the work psychologically.  

In April 2014, the Veteran reported that he was experiencing flashbacks at work and at home, and was triggered by statements of people on the job.  In July 2014, the psychologist noted that he wondered how much longer the Veteran could manage work demands given his PTSD, and that he was becoming increasingly more fragile.  The Veteran reported that he felt frustrated at his job and stated "I don't know if I can do this anymore."  The psychologist also noted that the Veteran liked to be active, yet was weary of it all.  In September 2014, the psychologist found that the Veteran's defense mechanism of sublimation largely via work was no longer working as, being a supervisor, he did not have the physical catharsis of work.  The psychologist found that instead, the work place increasingly triggered the Veteran's PTSD.  The psychologist stated that he would need to leave the work environment to avoid a significant event.  The Veteran, again, reported "I can't do this anymore" in regards to his job.  

In an October 2014 statement, the Veteran's wife stated that he decided to quit his job of over 40 years because he felt that the company was trying to get rid of him because of his age and his uncompromising attitude.  

In an April 2015 VA examination report, the examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he left the construction company he was working for because he was very blunt with his supervisors, and was now self-employed as a carpenter for the past 11 months.  He further stated that he was not able to work as well as before due to problems with his knees and having to climb ladders.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner determined that the Veteran was in a difficult position as he could not afford retirement; however, he was anxious and worried because he knew that his coping mechanism of being a workaholic would eventually come to an end.  

In a June 2015 statement, the Veteran stated that he was trying to hold on as a construction worker, but he had violent thoughts throughout the day.  He was afraid that he would become violent with people around him on his job site.  

Upon review of the record, the Board finds that the Veteran's entitlement to a TDIU due to PTSD is not established.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).
The Board finds that the Veteran's PTSD has affected s his employment, as he is assigned a 70 percent rating.  However, his PTSD is not shown to have risen to a level rendering him  unable to secure and follow a substantively gainful occupation at any point pertinent to this appeal.   Beginning with his current employment status, the evidence shows that the Veteran is self-employed as a carpenter.  He voluntarily left a construction company to become self-employed.  Prior to self-employment, the Veteran worked for a construction company from 1973 to March 2012.  He was briefly unemployed for 6 months in 2012, but subsequently found work with another company in January 2013, where he was hired on as a superintendent.  He also maintained additional employment as a carpentry instructor at a local community college at night.  

The evidence demonstrates the Veteran's capability of  performing the physical and mental acts required for employment.  For many years, , the Veteran remained with the same company as a carpenter.  He was laid off from that company due to lack of work intake. During his  June 2013 Board hearing, he elaborated that his work as a carpenter for this company was on and off because work was slow at times.  Although his testimony revealed that he had been demoted, he was able to maintain employment with the company until there was no more work available for him.  He was subsequently hired in January 2013 in a supervisory position, superintendent, for another company where he performed his employment duties until the job ended in December 2013.  Not only was he able to perform the duties required of him, he worked 10 hours a day for six days a week.  Soon after the job ended, he was hoping to return to work.  In regard to his self-employment, the only difficulty the Veteran contends he had problems with was his knees and climbing ladders.  The Veteran did not report difficulty obtaining carpentry jobs or maintaining his business.  

Furthermore, on July 2011 VA examination, the examiner found that the Veteran got along reasonably well with his coworkers and supervisors, and although he had occasional difficulties, was generally satisfactory functioning.  Although the Veteran began to report difficulties at work in the beginning of 2012, he also reported that he learned to not talk back to his superiors, displaying an attempt to work better with fellow employees.  His medical treatment records reflect his private psychologist's concerns with the Veteran working; however, his psychologist never opined that the Veteran should not be working in any capacity.  In May 2012, the VA examiner noted that the Veteran reported several demotions and eventual termination, however, his demotions and eventual termination were not clearly caused by his PTSD symptoms.  In March 2014, his private psychologist recognized that the Veteran's unemployment at that time had its own set of mental challenges, illustrating that work was not the only trigger for the Veteran's PTSD.  

In addition to the medical and other objective evidence addressed above, the Board also has considered the Veteran's own assertions advanced in support of his claim. 

As noted above, the Board recognizes that the Veteran's PTSD symptoms have impacted his employment, as contemplated in the 70 percent rating assigned   The Veteran reported that he had been a  "walking time bomb," and feared he would lose his temper and injure someone.  He reported anger, irritability, inability to focus, flashbacks, difficulty with work relationships, and frustration.  He has contended  that all of these symptoms render him unemployable and have contributed to his demotions and termination.  However, the Veteran's difficulty in adapting to stressful situations, inability to establish and maintain effective work relationships, violence, anger, and irritability are identified as symptoms of the type consistent with a 70 percent rating, and, thus, are already contemplated in the assigned rating..  See 38 C.F.R. § 4.130.  Furthermore, his psychologist noted that the Veteran uses work as a way to cope with PTSD, elaborating that work is "medicine" for him, and in 2012, his symptoms were partially likely triggered by a slowdown of his work activities.  The VA examiners and his private psychologist never concluded that his demotions and terminations were due to his PTSD symptomatology.  Again, while the medical evidence note the Veteran's difficulties working, the objective evidence does not indicate that the Veteran's PTSD renders  him unemployable. 

Furthermore, to whatever extent the Veteran asserts that his PTSD does render, or has rendered, him unemployable during the period in question, the Board emphasizes that the Veteran is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter.  See e.g., 38 C.F.R. § 3.159 (2016) and Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.  

Given the entirety of the evidence of record, the Board finds that the weight of the competent, probative evidence indicates that his service-connected PTSD has not rendered him unemployable due to his PTSD at any point pertinent to this appeal. Accordingly, the claim for a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for a TDIU due to service-connected PTSD is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


